NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PS CHEZ SIDNEY, L.L.C.,
Plaintiff-Appellee,
V. _
UNITED STATES INTERNATIONAL TRADE
COMMISSION, ~
Defendant-Appellant,
and
UNITED STATES CUSTOMS SERVICE,
Defendant-Appellan.t, §
and
CRAWFISH PROCESSORS ALLIANCE,
Defendant-Appellant,
and
COMMISSIONER BOB ODOM
AND LOUISIANA DEPARTMENT OF
AGRICULTURE AND FORESTRY,
Defendan.ts.
2008-1526, -1527, -1534
Appea1s from the United States C0urt of Inte1'nati0na1
Trade in case n0. 02-O0635, Judge Evan J. Wal1ach.

PS CHEZ SIDNEY V. USITC
2
ON MOTION
ORDER
Upon consideration of the motion to withdraw J0seph
W. D0rn, Jeffrey M. Telep, and Kevin M. Dinan, as coun-
sel of record for Crawfish Pr0cess0rS Alliance, and to
substitute Will E. Leonard as principal counse1,
IT ls ORDERED THAT:
The motion is granted Will E. Leonard should
promptly file a new entry of appearance as principal
counsel
JAN 13 2011
Date
cc: William E. Brown, Esq.
Joseph W. Dorn, Esq.
Franklin E. Wl1ite, Jr., Esq.
Patrick V. Gallagher, Esq.
Will E. Leonard, Esq.
s21
FoR THE CoURT '
/s/ J an H0rbal5;
J an Horbaly
Clerk ,
Fll.ED
U.S. comr
mEFED€§i’t"?§1E%%FrF°“
JAN l3~20f1
.lANHOMAlY
CtEIl£